NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




               United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted March 29, 2007*
                               Decided April 2, 2007

                                        Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. JOEL M. FLAUM, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 06-3344

NAJI HANAWI,
      Petitioner,                                Petition for Review of An Order of the
                                                 Board of Immigration Appeals
          v.
                                                 No. A76-774-032
ALBERTO R. GONZALES,
Attorney General of the United
States,
        Respondent.

                                      ORDER

       Naji Hanawi, a citizen of Jordan, applied for cancellation of removal under 8
U.S.C. § 1229b(b), claiming that his removal would result in hardship to his four
United States-citizen children. After a hearing, an Immigration Judge denied
Hanawi’s application because he failed to satisfy § 1229b(b)(1)(D), which requires
that the hardship to his children be “exceptional and extremely unusual.” The

      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
Fed. R. App. P. 34(a)(2).
No. 06-3344                                                                    Page 2

Board of Immigration Appeals affirmed without an opinion. We dismiss Hanawi’s
petition for review.

       Hanawi entered the United States on a student visa in 1988 and has since
married and had four children who range in age from 13 to 3. The Immigration and
Nationality Services initiated removal proceedings against him in 2003. Hanawi
admitted the facts contained in the Notice to Appear and conceded removability, but
sought cancellation of removal under 8 U.S.C. § 1229b(b) based on the hardship his
children would experience living in Jordan. Hanawi testified that his children
would face extreme hardship there because he would have difficulty finding work in
Jordan’s poor economy; he could not afford to educate them in English and they
could not read or write Arabic; they were used to life in the United States and
unaccustomed to life in the Middle East; and one of his sons would not have access
to the healthcare he might require on account of his stunted growth.

       The IJ denied Hanawi’s application for cancellation because the IJ did not
believe that the hardship to Hanawi’s children would be “exceptional and extremely
unusual.” See 8 U.S.C. § 1229b(b)(1)(D). The IJ explained that Jordan’s poor
economy was a hardship that most of its population had to contend with; that
Hanawi had extended family currently residing in Jordan; and that all his children
“appear to be in good health.” The BIA affirmed without opinion.

       Hanawi’s sole argument on appeal is that the IJ’s inquiry into hardship
failed to consider several important factors—a political climate in Jordan that was
hostile to American citizens, the difficulty his daughter would face in adjusting to
the role of women in Islamic society, and his son’s stunted growth. The government
responds that 8 U.S.C. § 1252(a)(2)(B)(i) strips us of jurisdiction to review Hanawi’s
argument.

       The government is correct that we lack jurisdiction to hear Hanawi’s
argument. He seeks review of an exercise of discretion regarding cancellation of
removal under § 1229b, but decisions under that section are not reviewable by the
federal judiciary. Mireles v. Gonzales, 433 F.3d 965, 968 (7th Cir. 2006)
(jurisdiction lacking to review BIA’s exercise of discretion as to whether hardship
would be “exceptional and extremely unusual”); Leyva v. Ashcroft, 380 F.3d 303, 307
(7th Cir. 2004). This is true even when the petitioner argues—as does
Hanawi—that the IJ abused his discretion by failing to thoroughly review the
record. Mireles, 433 F.3d at 968. And nothing in the REAL ID Act of 2005 alters
that result because Hanawi raises neither “constitutional claims” nor “questions of
law.” 8 U.S.C. § 1252(a)(2)(D).

      Accordingly, the petition for review is DISMISSED.